Securities Act Registration No. 333-148558 Investment Company Act Reg. No. 811-22164 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 17 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X] Amendment No. 20[X] (Check appropriate box or boxes.) PSP Family of Funds (Exact Name of Registrant as Specified in Charter) 1345 Avenue of Americas, 3rd Floor, New York, NY 10105 (Address of Principal Executive Offices) (888) 523-4233 (Registrant’s Telephone Number, including Area Code) Sean McCooey 1345 Avenue of Americas 3rd Floor New York, NY 10105 (Name and Address of Agent for Service) with a copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 W. Fourth Street Winston-Salem, NC 27101 Phone: (336) 607-7512 Fax: (336) 734-2608 It is proposed that this filing will become effective (check appropriate box): []Immediately upon filing pursuant to paragraph (b) [X]On August 18, 2014, pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []On (date) pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: [X] The post-effective amendment designates a new effective date for a previously filed post-effective amendment This Post-Effective Amendment No. 17 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until August 18, 2014, the effectiveness of the registration statement for the PSP Multi-Manager Fund (the “Fund”), filed in Post-Effective Amendment No. 16 on May 22, 2014, pursuant to paragraph (a) of Rule 485 of the 1933 Act (“Post-Effective Amendment No. 16”). This Post-Effective Amendment No. 17 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 16. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York and State of New York on the 18th day of July, 2014. PSP Family of Funds (Registrant) By: /s/ Sean McCooey Sean McCooey, President & Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person(s) in the capacities and on the date(s) indicated. Name Title Date /s/ Sean McCooey Trustee, President July 18, 2014 Sean McCooey (Principal Executive Officer) /s/ Larry E. Beavers, Jr. Treasurer July 18, 2014 Larry E. Beavers, Jr. (Principal Financial Officer) /s/ Edward J. Breslin* Trustee July 18, 2014 Edward J. Breslin /s/ Paul S. Buckley* Trustee July 18, 2014 Paul S. Buckley /s/ Alfred E. Smith IV* Trustee July 18, 2014 Alfred E. Smith IV /s/ Sean McCooey July 18, 2014 *By Sean McCooey, Attorney-in-Fact
